       Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 1 of 16 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
----------------------------------------------------------------X
JORDAN MILLER & ASSOCIATES, INC.,                               :
                                                                :   Civil Action No.:
                                    Plaintiff,                  :
                                                                :
                  v.                                            :    COMPLAINT
                                                                :
OFFER SHLOMI, a/k/a VINCE OFFER, and                            :
SQUARE ONE ENTERTAINMENT, INC.,                                 :    Jury Trial Demanded
                                                                :
                                    Defendants.                 :
----------------------------------------------------------------X

           Plaintiff Jordan Miller & Associates, Inc. (“JMA” or “Plaintiff”) hereby alleges, as and

for its Complaint against Offer Shlomi, a/k/a Vince Offer (“Mr. Offer”), and Square One

Entertainment, Inc. (“Square One”) (together, “Defendants”) as follows:

                                     PRELIMINARY STATEMENT

           1.     This action seeks declaratory, injunctive and equitable relief, as well as monetary

damages, to redress Defendants’ breaches of contract and misappropriations of Plaintiff’s trade

secrets.

                                     JURISDICTION AND VENUE

           2.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, as this

action involves federal questions regarding the deprivation of Plaintiff’s rights under the federal

Defend Trade Secrets Act, 18 U.S.C. § 1836(b). District courts of the United States have original

jurisdiction over civil actions brought under 18 U.S.C. § 1836 et seq. See 18 U.S.C. § 1836(c).

The Court has supplemental jurisdiction over Plaintiff’s related claims arising under state law

pursuant to 28 U.S.C. § 1367(a).

           3.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as there

is a diversity of citizenship among the parties and this action involves an amount in controversy
      Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 2 of 16 PageID #:2




in excess of $75,000, excluding interests and costs. Plaintiff is an Illinois corporation

headquartered in Illinois. Defendant Offer Shlomi is a California resident and Defendant Square

One is incorporated and headquartered in California.

       4.      Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C.

§ 1391(b) because a substantial part of the events or omissions giving rise to this action occurred

there. Plaintiff is headquartered in this District, and Plaintiff’s contract negotiations and

performance occurred in this District.

                                             PARTIES

       5.      Plaintiff Jordan Miller & Associates, Inc. is a domestic business corporation

headquartered in Illinois.

       6.      Defendant Offer Shlomi, a/k/a Vince Offer, is a California resident and current

and/or former owner of the ShamWow! towel product.

       7.      Defendant Square One Entertainment, Inc. is incorporated and headquartered in

California and is the/a current owner of the ShamWow! towel product.

                                  FACTUAL ALLEGATIONS

       8.      JMA is an Illinois corporation headquartered in Arlington Heights, Illinois. JMA

is owned and operated by Jordan and Amy Miller. JMA specializes in, among other things,

designing and creating packaging and displays for merchandise sold in retail stores.

       9.      Mr. Miller was first introduced to the ShamWow! product and its then-owner, Mr.

Offer, in the spring of 2017. The two were introduced by an individual named Alex Ogle, who

ran a retail product distribution company called Paradygm Consulting.




                                                  2
      Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 3 of 16 PageID #:3




       10.     At the time, Mr. Offer was working with Mr. Ogle and Paradygm Consulting to

determine how best to “relaunch” the ShamWow! towel product given that its sales had

plummeted after Mr. Offer was arrested in 2009 for aggravated battery against a prostitute.

       11.     When Mr. Ogle, who is a retail expert, got involved with the product, he thought

that the packaging for the ShamWow! towel product was so poor that, on April 7, 2017, he wrote

to Mr. Offer, inter alia, “We really need to get this process moving at a faster rate. As I

mentioned on our last call I am especially concerned with the packaging and in-store execution

pieces that need to be created.”

       12.     At the time, the packaging for the ShamWow! towel looked like this:




       13.     Mr. Ogle suggested that Mr. Offer bring Mr. Miller into the fold because Mr.

Miller is a packaging and merchandising expert.

       14.     This led to a series of telephone calls between Mr. Miller and Mr. Offer during

which they came to terms on an agreement (the “Agreement”). Pursuant to the Agreement, Mr.

Miller assumed all of the risk of the venture underperforming, as he agreed to be paid on a

commission rather than an hourly rate.


                                                 3
      Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 4 of 16 PageID #:4




       15.     The Agreement was memorialized in writing. On April 11, 2017, Mr. Miller sent

Mr. Offer the following email:

               Great talking to you today. I am excited to work with you on this
               opportunity.

               Per our conversation, my company, Jordan Miller and Associates
               will develop the retail packaging and display options, concepts
               through finished art for the SHAMWOW Towel Product Line.

               Initially we will work on the Lowes Program. Eventually we will
               extend and modify the concepts for the specific needs of other
               retailers.    Different display vehicles, pack sizes, etc.

               Additionally, as you introduce the mop or other products to the line,
               we will provide the same services.

               Compensation will be 1% of sales paid monthly based on the prior
               month[’]s sales.

               Please confirm this agreement[ ]. we will get started immediately.

       16.     On the same day, Mr. Offer responded, inter alia: “Yes this is confirmed and

approved.”

       17.     Mr. Offer also wrote, “[j]ust a note, per our discuss[ion], ideally Alex [Ogle]’s

company can hold and allocate monthly.” Plainly, there was no requirement, much less was it a

material term of the Agreement, that Mr. Ogle hold and allocate payments to Mr. Miller.

Moreover, Mr. Ogle unquestionably was not a party to the Agreement between Mr. Miller and

Mr. Offer nor was his continued involvement in any capacity a term of the Agreement, much less

a material term.

       18.     Mr. Miller immediately went to work developing retail packaging and display

options, as well as concepts and art for the ShamWow! towel line.




                                                 4
     Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 5 of 16 PageID #:5




       19.    Mr. Miller came up with a number of concepts for the ShamWow! towel line to

improve the aesthetic design of the packaging. Mr. Miller also added or improved wording on

the packaging to better communicate the product’s features. By way of example only:

              •   Mr. Miller replaced the word “New” at the top of the packaging
                  with the term “New and Improved”;

              •   Mr. Miller designed the artwork for the “New and Improved”
                  language at the top of the packaging”;

              •   Mr. Miller added the term “2 pack” to the top of the packaging
                  to make it clearer to shoppers;

              •   Mr. Miller created the written copy and designed the artwork for
                  the “2 pack” language at the top of the packaging;

              •   Mr. Miller highlighted the size and an extremely important
                  feature of the towel to the top of the packaging by adding in the
                  language “20 x 20 trimmable”;

              •   Again, Mr. Miller designed the artwork for the “20 x 20
                  trimmable” language at the top of the packaging;

              •   Mr. Miller moved the ShamWow! language downward to focus
                  the language and added the words “The super absorbent” about
                  the word ShamWow!;

              •   Mr. Miller changed the color of the packaging to include a
                  darker orange “ShamWow!” logo and set it against a blue (rather
                  than white) background to make the brand’s logo more eye-
                  catching;

              •   Mr. Miller incorporated an eye-catching shimmering effect at
                  the center of the “ShamWow!” logo;

              •   Mr. Miller replaced the words, “odor resistant * mildew
                  resistant” with a more eye-catching and explanatory “Now with
                  Odor & mildew resistant bacteria fighting fibers”;

              •   Mr. Miller designed the artwork for the “Now with Odor &
                  mildew resistant bacteria fighting fibers” language;




                                               5
      Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 6 of 16 PageID #:6




               •   Mr. Miller more precisely cropped the image of the hands
                   wringing out the ShamWow! towel, which significantly
                   increased a shopper’s ability to quickly discern the benefits and
                   purposes of the ShamWow! towel product;

               •   Mr. Miller moved the “Now holds 10x its weight in liquid” into
                   the image of the hands wringing out the ShamWow! towel
                   product;

               •   Mr. Miller added (and again, designed the artwork for) the
                   “Hundreds of uses” language;

               •   Mr. Miller (at Mr. Offer’s request) 1 shot/created an image of the
                   product under a pipe; and

               •   Mr. Miller included much improved product uses on the
                   packaging, adding “spills,” “kitchen,” “windows,” “laundry”
                   and “plumbing.”

       20.     Mr. Offer was unquestionably pleased with Mr. Miller’s work. Indeed, in an

April 25, 2017 email, Mr. Offer wrote to Mr. Miller, “great work on the art.”

       21.     Mr. Miller’s work product and design is pictured, below:




1
       This is the only design concept on which Mr. Offer gave input.


                                                 6
      Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 7 of 16 PageID #:7




          22.   Over the following years – completely unbeknownst to Mr. Miller – Mr. Offer

and, later, Square One (which had purchased ownership of the ShamWow! product from Mr.

Offer) began selling the ShamWow! towel product using many of the designs provided by Mr.

Miller.

          23.   Defendants did this without notifying Mr. Miller or paying him the 1% of sales to

which JMA was entitled pursuant to the Agreement.

          24.   Mr. Miller discovered this fact in July 2019 when he learned that the ShamWow!

towel product was being distributed and sold by a company called Allstar Marketing Group,

LLC (“Allstar”).

          25.   Allstar is incorporated in New York and its principal place of business is in

Westchester County in Hawthorne, New York.

          26.   Allstar has a warehouse located in Hawthorne, New York. Packages, including

the ShamWow! towel product, are shipped from Allstar’s warehouse in New York to retail

stores. These stores include, but are not limited to, CVS, Target, True Value Hardware, Aldi,

Bed Bath & Beyond and Menard’s. The back of the ShamWow! towel product packages shipped

by Allstar indicate that they were shipped from Allstar’s headquarters in Hawthorne, New York.

          27.   Defendants breached their agreement with JMA by failing to pay Mr. Miller the

1% of sales to which he was entitled.

          28.   Mr. Miller’s discovery led to an email exchange in which Mr. Offer conceded that

he had an agreement with Mr. Miller. Specifically, Mr. Offer wrote, “Ok so i spoke to Allstar

they said they have nothing to do with it that you can deal with me since we had the agreement.”

          29.   Mr. Miller then sent an email requesting the contact information for Allstar.




                                                 7
      Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 8 of 16 PageID #:8




       30.     Despite having admitted that he and Mr. Miller had an agreement, Mr. Offer

failed to provide him with the requested contact information.

       31.     Mr. Offer further claimed to no longer own the ShamWow! product and that

“Alex [Ogle] walked away from the deal.” However, as noted, Mr. Ogle was never a party to the

Agreement and his involvement was not a term of the Agreement.

       32.     Mr. Offer also asserted that the only work done by Mr. Miller was “based off of

[Mr. Offer’s] original packaging artwork” and that all Mr. Miller did was “tweak” that artwork.

This assertion was not only false – almost all of Mr. Miller’s work was entirely original – but

also irrelevant. There was no requirement in the Agreement that Mr. Miller start from scratch,

and the work he did was praised by Mr. Offer.

       33.     Mr. Offer concluded, “So i’m sorry, there’s nothing for you, i wouldn’t waste

your time.”

       34.     To this day, using Allstar as their distributor, Mr. Offer and Square One continue

to sell the ShamWow! towel product nationally, including on infomercials and in stores. These

stores include, but are not limited to, Menards, CVS, Target, True Value Hardware, Bed Bath &

Beyond and Aldi. It is also sold on the Home Shopping Network, Walmart.com, Amazon.com

and the ShamWow! website. Mr. Miller has not been paid a cent.

       35.     Images of the ShamWow! towel product and packaging sold in the past two and a

half years are below. As can easily be seen, ShamWow! packaging continues to use many of the

design concepts developed by Mr. Miller:




                                                8
Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 9 of 16 PageID #:9




 •     This package was sold in stores in 2018:




 •     This package was sold in stores in 2019:




                                       9
Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 10 of 16 PageID #:10




  •     This package was sold in stores in 2020:




  •     This is the back of the 2020 packaging, which includes the photo of the
        ShamWow! towel product under the pipe that Mr. Miller created:




                                        10
    Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 11 of 16 PageID #:11




        •      Images from 2020 display case:




                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

        36.    Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

        37.    Plaintiff and Defendant Offer entered into a contractual agreement on April 11,

2017.

        38.    Defendants breached the contractual agreement by failing to pay Mr. Miller 1% of

sales of the ShamWow! towel product after April 11, 2017.

        39.    As a direct and proximate result of Defendants’ breach of contract, Plaintiff has

suffered, and continues to suffer, economic harm for which it is entitled to an award of damages

to the greatest extent permitted under law.




                                                 11
    Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 12 of 16 PageID #:12




                                SECOND CAUSE OF ACTION
               (Misappropriation of Trade Secrets under 18 U.S.C. § 1836(b) et seq.)

         40.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

         41.      Plaintiff’s proprietary design and marketing work is confidential work with

economic value. This proprietary design and marketing work is related to the ShamWow! towel

product, which is sold in interstate commerce.

         42.     Plaintiff took reasonable measures to keep its proprietary design and marketing

work confidential, including but not limited to, only providing it to Defendant Offer.

         43.     Plaintiff derives independent economic value from its proprietary design and

marketing work not being generally known and not being readily ascertainable through proper

means.

         44.     Defendants misappropriated Plaintiff’s proprietary design and marketing work

through improper means, in the breach of their contractual duties to Plaintiff, as described above,

in violation of the federal Defend Trade Secrets Act, 18 U.S.C. § 1836(b), et seq.

         45.     Defendants’ conduct was willful and malicious and entitles Plaintiff to an award

of damages.

                             THIRD CAUSE OF ACTION
      (Misappropriation under the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq.)

         46.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

         47.     Plaintiff’s proprietary design and marketing work qualify as trade secrets under

the Illinois Trade Secrets Act because they were kept sufficiently secret to derive economic value

from not being generally known to others.




                                                  12
    Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 13 of 16 PageID #:13




       48.     Plaintiff took reasonable measures to keep its proprietary design and marketing

work confidential, including, but not limited to, only providing it to Defendant Offer.

       49.     Defendants misappropriated Plaintiff’s proprietary design and marketing work

through improper means.

       50.     Defendants’ conduct was willful and malicious and entitles Plaintiff to an award

of damages.

                                FOURTH CAUSE OF ACTION
                                   (Promissory Estoppel)

       51.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       52.     Defendant Offer promised Plaintiff that he would be paid 1% of all ShamWow!

product sales after April 11, 2017 in exchange for its proprietary design and marketing work.

       53.     Plaintiff reasonably relied on Defendants’ promise by, inter alia, taking

considerable time to create and develop proprietary design and marketing work for Defendant

Offer, which was then purchased by Defendant Square One.

       54.     Defendants failed to act in accordance with their obligations and/or promise by

failing to make payments to Plaintiff in consideration of Plaintiff’s proprietary design and

marketing work.

       55.     As a direct and proximate result of Defendants’ failure to act in accordance with

their promise and/or obligations, Plaintiff has suffered, and continues to suffer, economic harm

for which it is entitled to an award of damages to the greatest extent permitted under law.




                                                 13
    Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 14 of 16 PageID #:14




                                  FIFTH CAUSE OF ACTION
                                     (Unjust Enrichment)

       56.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       57.     Defendant Offer promised Plaintiff that it would be compensated in exchange for

Plaintiff’s proprietary design and marketing work. That proprietary design and marketing work

was subsequently purchased by Defendant Square One.

       58.     Plaintiff reasonably relied on Defendant Offer’s promise by, inter alia, devoting

time and energy and creating proprietary design and marketing work for Defendants’ benefit. As

a result, Defendants have been enriched at Plaintiff’s expense.

       59.     Permitting Defendants to retain the monies they received due to Plaintiff’s unpaid

work would violate notions of good conscience and, thus, Defendants should be required to remit

to Plaintiff the monies they received due to its work after April 11, 2017.

                 SIXTH CAUSE OF ACTION – IN THE ALTERNATIVE
              (Breach of the Implied Covenant of Good Faith and Fair Dealing)

       60.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       61.     Plaintiff and Defendant Offer entered into a binding contract.

       62.     Defendants owed a duty to Plaintiff to act in good faith and conduct fair dealing

under the contract, including by paying it 1% of all sales of ShamWow! product after April 11,

2017. Defendants breached this implied covenant of good faith and fair dealing by failing to

make any payments to Plaintiff.




                                                 14
    Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 15 of 16 PageID #:15




       63.     As a direct and proximate result of Defendants’ breach of the implied covenant of

good faith and fair dealing, Plaintiff has suffered, and continues to suffer, economic harm for

which it is entitled to an award of damages to the greatest extent permitted under law.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in its favor and against

Defendants for the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States and the State of Illinois;

       B.      An award of damages against Defendants, in an amount to be determined at trial,

plus interest, to compensate Plaintiff for all monetary and/or economic damages;

       C.      Prejudgment interest on all amounts due;

       D.      An award of Plaintiff’s reasonable attorneys’ fees and costs; and

       E.      Such other and further relief as the Court may deem just and proper.




                                                15
   Case: 1:20-cv-07478 Document #: 1 Filed: 12/17/20 Page 16 of 16 PageID #:16




                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: December 17, 2020
       New York, New York                           Respectfully submitted,

                                                    WIGDOR LLP


                                                    By: ____________________________
                                                           Michael J. Willemin
                                                           David A. Schmutzer

                                                    85 Fifth Avenue
                                                    New York, NY 10003
                                                    Telephone: (212) 257-6800
                                                    Facsimile: (212) 257-6845
                                                    mwillemin@wigdorlaw.com
                                                    dschmutzer@wigdorlaw.com

                                                    Counsel for Plaintiff




                                               16
